Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 14, 2015

                                     No. 04-15-00114-CV

                      Hari Prasad KALAKONDA and Latha Kalakonda,
                                      Appellants

                                              v.

                               ASPRI INVESTMENTS, LLC,
                                        Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-16394
                         Honorable Karen H. Pozza, Judge Presiding


                                       ORDER
        Appellants have filed a copy of their request to court reporter Tracy Ray Plummer for a
supplemental reporter’s record of the hearing held and April 1, 2015. We order the court
reporter to file the requested supplemental record by May 29, 2015.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court